(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Vista la moción que antecede sobre desestimación de la presente apelación; apareciendo de la faz de dicha moción y de la documentación acompañada a la misma que la apelación es prima facie frívola, y visto el caso del Banco Masónico v. Heraclio López & Compañía, 38 D.P.R. 187, se declara con lugar la moción y se desestima la apelación establecida contra la sentencia dictada por la Corte de Distrito de San Juan el día 28 de marzo de 1929.